DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-14, 16-21 and 23 are allowed.
The following is an Examiner's statement of reasons for allowance:
Regarding claim 1, the prior art does not teach, motivate or suggest where an entirety of the first region is not exposed at a surface of the substrate at the second side, wherein, in the cross sectional view, the interface between the first region and the second region has an un even pattern, and wherein, in the cross-sectional view, the uneven pattern is a comb pattern with a plurality of teeth along with the other limitations of claim 1. 
Regarding claim 14, the prior art does not teach, motivate or suggest where an entirety of the first region is not exposed at the second surface of the substrate, wherein, in the cross sectional view, the interface between the first region and the second region has an un even pattern, and wherein, in the cross-sectional view, the uneven pattern is a comb pattern with a plurality of teeth along with the other limitations of claim 14. 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fig. 3C of Dierschke (US 5,162,887) teaches a photodiode where a portion of a first region (Item 28) of a PN junction is not exposed at a surface of a substrate. Further, Dierschke teaches where a p-region (Item 31)  not included in the PN junction is present between the PN junction and a surface of the substrate for the benefit of further reducing the effect of surface recombination of carriers generated by light absorption (Column 5, Lines 5-7). However, entirety of the first region is not exposed at a surface of the substrate at the second side.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC K ASHBAHIAN/Examiner, Art Unit 2891